Citation Nr: 0738431	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-38 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as high blood pressure.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for a chest condition.

4.  Entitlement to an initial, compensable rating for 
service-connected tinea corporis.  


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1983 to July 
2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for high 
blood pressure, high cholesterol, and a chest condition, and 
granted service connection for tinea corporis with a 
noncompensable evaluation.  

The issue of entitlement to service connection for a chest 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of record showing that the 
veteran has been diagnosed with hypertension.  

2.  High cholesterol is not a disability for which VA 
compensation is payable.

3.  The veteran's service-connected tinea corporis involves 
less than five percent of his entire body and exposed areas 
and does not require intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, for a total 
duration of less than six weeks during the past year.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, 
claimed as high blood pressure, have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Service connection for high cholesterol is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303 
(2007).

3.  The criteria for an initial, compensable rating for 
service-connected tinea corporis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Hypertension may also be service-connected if it became 
manifest to a degree of 10 percent within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

The veteran contends that he suffers from high blood pressure 
and high cholesterol as a result of service.  He asserts that 
he works hard at trying to keep his blood pressure down, as 
his chances of developing hypertension are very high since 
both his parents are hypertensive.  The veteran also asserts 
that he has highly elevated levels of cholesterol as a result 
of eating a lot of ready-to-eat meals (MREs) that were loaded 
with foods high in saturated fats and other contents to 
sustain a soldier in a field environment.    

The veteran's service medical records reveal that he was seen 
with complaint of right sided chest wall pain in July 1990.  
Anterior posterior (AP) and lateral chest x-rays were normal 
and an electrocardiogram (EKG) showed (intermittent) 
paroxysmal junctional rhythm, no acute injury pattern, and 
sinus bradycardia.  See radiologic consultation 
request/report; clinical record.  An October 1999 EKG, 
however, showed normal sinus rhythm (NSR).  See record from 
Fox Army Community Hospital.  In May 1999, the veteran's 
blood pressure was 131/65, which was noted to be within 
normal limits for age, and it was noted that the veteran was 
not taking any blood pressure medication.  See id.  The 
service medical records are devoid of reference to high blood 
pressure or high cholesterol.  At the time of his retirement 
examination, the veteran denied pain or pressure in the 
chest; palpitation, pounding heart or abnormal heartbeat; 
heart trouble or murmur; and high or low blood pressure.  See 
March 2003 report of medical history.  

The veteran underwent a VA compensation and pension (C&P) 
general medical examination in June 2003.  He reported a 
chest condition that was apparently atypical left precorial 
left lateral chest pain.  Cardiac evaluation was negative and 
it was attributed to pain from the chest wall.  The veteran 
indicated that this occurred during the Gulf War and that he 
was under stress at that time.  He also reported an 
occasional elevation of his blood pressure, but indicated 
that he was not receiving treatment for this and had not been 
diagnosed with hypertension.  At the time of the examination, 
the veteran's blood pressure was 130/85 and his pulse was 68, 
with no evidence of hypertensive changes.  Examination of his 
neck revealed that his jugular venous and carotid pulse were 
normal.  Examination of the veteran's chest revealed no chest 
wall tenderness; his heart was not palpably enlarged, rhythm 
was regular, and there were no murmurs.  The VA examiner 
reported that the veteran was not hypertensive, had no 
significant general medical problems, and appeared to be in 
good health.  

Records from St. Luke's corroborate the veteran's assertion 
that he had an episode on an airline flight in November 2003 
and reveal that he was seen with a chief complaint of single 
episode syncope that was preceded by headache, dizziness and 
nausea.  A clinical impression of syncope and vasovagal 
episode was made.  The veteran was advised to see his private 
medical doctor (PMD) if he had any more similar episodes.  
The veteran was thereafter seen at Fox Army Health Center by 
Dr. R. Frye, a family physician who referred him for a 
cardiology consultation.  See December 2003 automater SF600.  

A cardiology consultation was performed by Dr. P.M. Caruso in 
December 2003.  The veteran reported being asleep on an 
airplane the month prior when he awakened nauseated, just 
generally not feeling well, and somewhat dizzy.  Dr. Caruso 
indicated that the veteran apparently had syncope while 
sitting in the seat and had been flying for about an hour 
before the episode occurred.  He did not feel any rapid 
palpitation, though he had noticed a palpitation on other 
occasions which he described as being aware of his heartbeat 
or feeling it flutter.  The veteran denied ever having the 
symptoms he experienced on the airplane before or since the 
incident.  He reported running two to three miles every day 
without any symptoms or shortness or breath, palpitations or 
chest pains; he also works out very heavily in the gym.  The 
veteran does not smoke and is not hypertensive, diabetic or 
hypercholesterolemic.  He also does not have a known family 
history of heart disease and takes no medication.  
Examination revealed that the veteran's blood pressure was 
128/88; neck veins were not distended; carotids were without 
bruit; chest was clear; and chest wall was nontender.  
Cardiac examination revealed a regular rhythm without murmur, 
gallop, click or rub.  EKG showed sinus rhythm and 
echocardiogram showed mild left ventricular hypertrophy (LVH) 
with normal left ventricle (LV) ejection fraction and mild 
mitral regurgitation but no evidence of mitral prolapse.  Dr. 
Caruso's assessment was that the veteran is aware of his 
heartbeat at times and had an episode of syncope.  Dr. Caruso 
was concerned about the possibility of a paroxysmal atrial 
arrhythmia and decided to give the veteran a 30-day cardiac 
event detector to see if it could capture any of the 
irregular beating.  

The veteran saw Dr. Caruso for a follow-up appointment in 
February 2004.  Dr. Caruso reported that occasional premature 
ventricular contractions (PVCs) were detected during the 
monitoring period but were never in pairs or in runs.  The 
veteran had not had any recurring dizziness or near syncope.  
Dr. Caruso assured the veteran that he found no significant 
arrhythmia that needed therapy at that time and while he 
could not explain the syncope, Dr. Caruso did not think that 
one would need to postulate a rhythm disturbance as the 
etiology.  The veteran denied any chest pain or discomfort 
during a February 2007 visit at Fox Army Health Center-
Redstone Arsenal (Fox).  See health record.  

The evidence of record does not support the claim for 
entitlement to service connection for hypertension, claimed 
as high blood pressure.  The application of 38 C.F.R. § 3.303 
has an explicit condition that the veteran must have a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (establishing service connection requires 
evidence of a relationship between a current disability and 
events in service or an injury or disease incurred therein).  
While the Board is sympathetic to the veteran's contentions 
that he is vigilant in keeping his blood pressure down, there 
is no medical evidence to establish that he has been 
diagnosed with hypertension.   In fact, the absence of a 
diagnosis has been noted several times in the record and the 
medical evidence does not refer to problems with high blood 
pressure.  See January 2004 medical record (DA Form 4700) 
(patient history - no hypertension), January 2006 health 
record (blood pressure was normal), and February 2007 health 
record (no hypertension; blood pressure ok) from Fox.  In the 
absence of evidence that the veteran has hypertension, 
service connection is not warranted and the claim must be 
denied.  

Additionally, the evidence of record does not support the 
veterans' claim for entitlement to service connection for 
high cholesterol.  High cholesterol is also referred to as 
hypercholesterolemia or hyperlipidemia.  Hypercholesterolemia 
is an "excess of cholesterol in the blood."  Dorland's 
Illustrated Medical Dictionary 792 (28th ed. 1994).  
Hyperlipidemia is "a general term for elevated concentrations 
of any or all of the lipids in the plasma, including 
hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 
795.

Hyperlipidemia and elevated cholesterol are laboratory 
findings and are not disabilities in and of themselves for 
which VA compensation benefits are payable.  See 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.).  The term "disability" as used for 
VA purposes refers to impairment of earning capacity.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

There is no evidence of record suggesting the veteran's 
elevated cholesterol or hyperlipidemia causes any impairment 
of earning capacity.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(citation omitted); see 38 U.S.C.A. § 1110 (West 2002).  

Service connection can only be granted for a disability 
resulting from disease or injury.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Despite the post-service evidence that 
reveals the veteran's cholesterol and low-density lipoprotein 
(LDL) were found high in March 2003, see patient lab inquiry 
from Fox, this condition is a laboratory finding that 
manifests itself only in laboratory test results and is not a 
disability for which service connection can be granted.  As 
such, service connection for high cholesterol is not 
warranted.  

II.	Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Service connection for tinea corporis was granted by analogy 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806; a 
noncompensable evaluation was assigned effective August 1, 
2003.  See August 2003 rating decision.  Evaluation of a 
service-connected disability in accordance with schedular 
criteria that closely pertain to an analogous disease in 
terms of functions affected, anatomical localization, and 
symptomatology, is permitted.  38 C.F.R. § 4.20 (2007).  The 
veteran disagrees with this initial rating, contending that 
he did not go to sick call each time his skin condition broke 
out but instead would apply the medication he had received 
from previous sick call visits to any newly affected area.  
He also indicated that he has had rashes on his hands, legs, 
shoulders, back and hips, and reported that at that time, he 
was treating a rash on his left thigh with hydrocortisone 
medication.  See December 2003 NOD.  

38 C.F.R. § 4.118, Diagnostic Code 7806 provides the rating 
criteria for dermatitis or eczema.  In pertinent part, when 
the disorder covers less than 5 percent of the entire body or 
less than 5 percent of exposed areas are affected, and no 
more than topical therapy is required during the past 12-
month period, a noncompensable rating is assigned.  A 10 
percent evaluation is warranted for at least five percent, 
but less than 20 percent, of the entire body, or at least 
five percent, but less than 20 percent, of exposed areas 
affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  

During the June 2003 VA C&P general medical examination, the 
veteran reported a small area of scaly skin rash over his 
left tibia, which was a minimal problem.  No diagnosis 
related to this condition was made.  The veteran was seen at 
the VA clinic in Huntsville in May 2005 with a rash appearing 
on his left leg, dorsal left thigh, left shoulder and left 
thenar area.  He reported that using hydrocortisone from time 
to time will cause the rash to disappear.  An examination of 
his skin revealed that the left thenar area had minimal 
scaliness without ulceration and the left dorsal thigh had a 
scaly area without ulcer or cellulitis.  The veteran was 
assessed with eczema of the left thenar area and left dorsal 
thigh, minor, on medication through Fox.  The veteran was 
seen again in March 2006 and still had a rash.  He indicated 
that the rash was spreading to other areas, to include the 
right proximal forearm.  Examination of his skin revealed a 
brown, round, one centimeter macule with no lesions in the 
left paravertebral area; no other lesions noted.  A small 
right proximal forearm small erythematous macule, no borders 
seen, non-scaly, was also noted.  The veteran reported that 
it starts as a horn in the skin and then changes.  An 
assessment of active eczema was made.  In July 2007, the 
veteran was assessed with active eczema of the back and neck, 
needs medication.  See VA treatment records.  

The veteran underwent a VA C&P skin diseases examination in 
June 2007, at which time his claims folder was reviewed.  The 
veteran reported that the skin rash will move from different 
locations, including his scalp, hands, arms, scrotum, legs 
and back.  He indicated that the condition is constant and is 
manifested as a papular, scaly and pruiritic rash, often 
becoming hyperpigmented for a month or longer.  He denied any 
systemic symptoms.  The veteran reported near-constant 
treatment in the past year consisting of triamcinolone 
ointment.  This ointment is a topical corticosteroid with a 
dosage of 0.1 percent and is to be used twice daily (b.i.d.).  
Physical examination revealed that less than five percent of 
both the exposed areas (head, face, neck and hands) and the 
total body area was affected.  The examiner noted that there 
are one to two centimeter circular, mildly hyperpigmented 
lesions with a slight scale on both thighs, both thumbs and 
the veteran's back.  The veteran was diagnosed with eczema.  

The evidence of record does not support the assignment of a 
compensable rating for service-connected tinea corporis, as 
this condition involves less than five percent of the 
veteran's entire body and exposed areas.  Moreover, there is 
no evidence that it requires intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs; 
rather, the evidence reveals that the condition is treated by 
a topical corticosteroid.  See VA treatment records; June 
2007 VA examination report.  For these reasons, a compensable 
rating for the veteran's skin disability is not warranted 
under Diagnostic Code 7806.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the August 2003 rating decision that 
is the subject of this appeal, the veteran was advised of the 
evidence needed to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  He was also asked to send any information 
describing additional evidence, or the evidence itself, which 
would include any evidence in his possession that pertains to 
the claims.  See April 2003 letter.  The Board acknowledges 
that the veteran was not provided with proper section 5103(a) 
notice regarding his claim for increased rating until after 
the issuance of the August 2003 rating decision.  The 
veteran's disagreement with the initial rating assigned stems 
from his December 2003 NOD, which is subject to section 7105 
procedures.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  
The Board is bound to follow this precedent opinion.  38 
U.S.C.A. § 7104(c) (West 2002).  Accordingly, the duty to 
notify has been fulfilled.  The veteran was also provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See March 
2006 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's service medical, VA and private treatment 
records have been obtained and he was afforded an appropriate 
VA examination in connection with his claim.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Service connection for hypertension, claimed as high blood 
pressure, is denied.  

Service connection for high cholesterol is denied.  

A compensable rating for tinea corporis is denied.  


REMAND

The veteran contends that he suffers from a chest condition 
as a result of service.  His service medical records reveal 
that he was seen with complaint of right sided chest wall 
pain in July 1990.  Anterior posterior (AP) and lateral chest 
x-rays were normal and an electrocardiogram (EKG) showed 
(intermittent) paroxysmal junctional rhythm, no acute injury 
pattern, and sinus bradycardia.  See radiologic consultation 
request/report; clinical record.  An October 1999 EKG, 
however, showed normal sinus rhythm (NSR).  See record from 
Fox Army Community Hospital.  

The veteran underwent a VA compensation and pension (C&P) 
general medical examination in June 2003.  He reported a 
chest condition that was apparently atypical left precordial 
left lateral chest pain.  Cardiac evaluation was negative and 
it was attributed to pain from the chest wall.  The VA 
examiner reported that the veteran had no significant general 
medical problems and appeared to be in good health.  

Records from St. Luke's show that the veteran had an episode 
on an airline flight in November 2003 and reveal that he was 
seen with a chief complaint of single episode syncope that 
was preceded by headache, dizziness and nausea.  A clinical 
impression of syncope and vasovagal episode was made.  The 
veteran was advised to see his private medical doctor (PMD) 
if he had any more similar episodes.  The veteran was 
thereafter seen at Fox Army Health Center by Dr. R. Frye, a 
family physician who referred him for a cardiology 
consultation.  See December 2003 automater SF600.  

A cardiology consultation was performed by Dr. P.M. Caruso in 
December 2003.  The veteran reported being asleep on an 
airplane the month prior when he awakened nauseated, just 
generally not feeling well, and somewhat dizzy.  Dr. Caruso 
indicated that the veteran apparently had syncope while 
sitting in the seat and had been flying for about an hour 
before the episode occurred.  He did not feel any rapid 
palpitation, though he had noticed a palpitation on other 
occasions which he described as being aware of his heartbeat 
or feeling it flutter.  The veteran denied ever having the 
symptoms he experienced on the airplane before or since the 
incident.  He reported running two to three miles every day 
without any symptoms or shortness of breath, palpitations or 
chest pains; he also works out very heavily in the gym.  
Cardiac examination revealed a regular rhythm without murmur, 
gallop, click or rub.  EKG showed sinus rhythm and 
echocardiogram showed mild left ventricular hypertrophy (LVH) 
with normal left ventricle (LV) ejection fraction and mild 
mitral regurgitation but no evidence of mitral prolapse.  
There was also evidence of trace pulmonic insufficiency with 
no stenosis of pulmonic valve leaflets.

Dr. Caruso's assessment was that the veteran was aware of his 
heartbeat at times and had an episode of syncope.  Dr. Caruso 
was concerned about the possibility of a paroxysmal atrial 
arrhythmia and decided to give the veteran a 30-day cardiac 
event detector to see if it could capture any of the 
irregular beating.  

The veteran saw Dr. Caruso for a follow-up appointment in 
February 2004.  Dr. Caruso reported that occasional premature 
ventricular contractions (PVCs) were detected during the 
monitoring period but were never in pairs or in runs.  The 
veteran had not had any recurring dizziness or near syncope.  
Dr. Caruso assured the veteran that he found no significant 
arrhythmia that needed therapy at that time and while he 
could not explain the syncope, Dr. Caruso did not think that 
one would need to postulate a rhythm disturbance as the 
etiology.  

On remand, the veteran should be afforded a VA cardiovascular 
examination to clarify whether or not he suffers from heart 
disease related to his active service.  See 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination by a specialist in 
cardiovascular disease.  The claims file 
and a separate copy of this REMAND must 
be made available to and reviewed by the 
doctor in conjunction with the 
examination.  The doctor should indicate 
in the report that the claims file was 
in fact reviewed.  Any indicated tests, 
as determined to be appropriate by the 
doctor, should be accomplished.

The doctor is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any current heart 
disease found to be present.  

The doctor should specifically discuss 
the significance of the findings on EKG 
and echocardiogram in December 2003, and 
whether these findings represent the 
presence of heart disease.

If the veteran is shown to suffer from 
heart disease, the doctor should state 
whether it is at least as likely as not 
that heart disease had its onset during 
active service or was manifest within 
the first post-service year, or is 
related to any in-service disease or 
injury.  

The doctor must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.   

2.  Thereafter, readjudicate the claim 
on appeal.  If the benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case 
(SSOC) and afford the veteran and his 
representative an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


